DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.   Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirakata et al [US 2017/0162830]
►	With respect to claim 1, Hirakata et al (fig 1-11F, text [0001]-[0183]) discloses the claimed method of manufacturing a display device, the method comprising: 
	forming a thin film transistor  (103, fig 1, text  [0051]) on a base substrate (71); 
	forming an organic layer (122, fig 1, text [0054]- [0058]) on the thin film transistor, the organic layer comprising a pattern region with an uneven pattern formed thereon, and a non-
	forming a light-emitting element (EL31, fig 1) on the organic layer; and 
	forming a color conversion pattern  (182, fig 1, text [0070]) on the light-emitting element to overlap the pattern region and the non-pattern region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim I is  rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al [US 2017/0162830] in view of Koike et [US 2019/0074464].
►	With respect to claim 2, Hirakata et al substantially discloses the claimed method   wherein the formation of the organic layer comprises: providing an organic material comprising a positive photosensitive material on the thin film transistor.
	Hirakata et al does not expressly teach concurrently forming the through-hole and the uneven pattern, using one mask, wherein the uneven pattern is a recess pattern, and a width on a plane of the recess pattern is about 2.5 pm or less.
	However, Koike et al (figs 6A-6D, text [0001]-[0190]) teaches forming the through-hole (H) and the uneven pattern (9), using one mask (photomask 31, text [0012]).
	Therefore, it would have been obvious for those skilled in the art to modify process of Hikarata et al by concurrently forming the through-hole and the uneven pattern, using one mask, wherein the uneven pattern is a recess pattern as taught by Koike et al to provide the through-hole and the uneven pattern as being needed in the organic layer.  In regard to the claimed width, such parameter would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819